tcmemo_1995_528 united_states tax_court greta ann clifton petitioner v commissioner of internal revenue respondent docket no filed date greta ann clifton pro_se yolanda r garcia for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in and additions to petitioner's federal_income_tax as follows additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure percent of the interest due on the portion of the underpayment attributable to negligence after concessions the issues for decision are whether petitioner had unreported schedule c income we hold that she did to the extent set out below whether petitioner may deduct claimed schedule c expenses in excess of the amounts allowed by respondent we hold that she may not except as set out below whether petitioner may deduct claimed employee business_expenses we hold that she may not whether petitioner may deduct a claimed capital_loss we hold that she may not whether petitioner had additional self employment income we hold that she did whether petitioner is liable for the additions to tax for negligence under sec_6653 we hold that she is liable whether petitioner is liable for an addition_to_tax for substantial_understatement of tax under sec_6661 we hold that she is liable respondent conceded that petitioner is allowed schedule c deductions of dollar_figure and dollar_figure for legal expenses and office expenses respectively petitioner conceded that she had unreported schedule c income of dollar_figure and that she is not entitled to a dollar_figure schedule c deduction for dues and publications or a dollar_figure schedule c deduction for insurance the parties agree that due to the increase in petitioner's adjusted_gross_income petitioner's claimed general_sales_tax deduction and child_and_dependent_care_credit must be mathematically adjusted the parties can make these adjustments in their rule_155_computations all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioner greta ann clifton resided in albuquerque new mexico on the date the petition was filed petitioner is an accountant during petitioner was the controller of knappco inc knappco a company located in kansas city missouri while working for knappco petitioner lived pincite highway wellington missouri while petitioner was working at knappco cheryl daro daro babysat petitioner's child during april of petitioner and daro formed cena enterprises cena cena was formed to provide computer data entry services for knappco cena was licensed to do business in napoleon missouri petitioner and daro opened a joint checking account at napoleon bank napoleon missouri in the name of cena cena account during both petitioner and daro made deposits to and withdrawals from the cena account petitioner and daro doing business as cena prepared letters mailing lists and inventory tables for knappco more specifically petitioner would bring a computer to daro's home in napoleon missouri and daro would type the letters mailing lists etc while petitioner was working at knappco cena did not file a form_1065 u s partnership return of income for the year cena had gross_receipts of dollar_figure for the year petitioner and daro each reported dollar_figure of cena's gross_receipts on their individual federal_income_tax returns on date petitioner and daro opened a joint bank account at norbank north kansas city missouri norbank in the name of petitioner and daro doing business as orad associates orad account and orad the signature cards for the orad account bear the signatures of both petitioner and daro included in the records of the norbank account was a document entitled partnership certificate for the general co- partnership known as orad associates although daro signed the aforementioned partnership certificate she testified that she was not a partner in orad furthermore she testified that she had nothing to do with orad and that petitioner operated orad exclusively during dollar_figure was deposited into the orad account with the exception of a dollar_figure deposit which was made from petitioner's personal bank account at norbank and a dollar_figure deposit which was made by cena all the remaining deposits into the orad account were from knappco payable to orad the checks from knappco payable to orad were all signed by petitioner the record does not establish why petitioner and daro included only dollar_figure each on their returns when one-half of cena's dollar_figure of gross_receipts is dollar_figure presumably in her capacity as controller of knappco every check drawn on the orad account was endorsed by petitioner there was no activity in the orad account from date until date when petitioner endorsed a check payable to herself for dollar_figure leaving a balance in the account of dollar_figure thereafter there was no activity from date through date when the account was closed by the bank for failure to pay service charges orad did not file a form_1065 u s partnership return of income for tax_year orad had gross_receipts of dollar_figure in petitioner included one half of orad's gross_receipts on her federal_income_tax return or dollar_figure daro however did not include any of orad's gross_receipts on her federal_income_tax return petitioner's employment with knappco terminated on date when she was fired for allegedly stealing from knappco subsequently petitioner was charged with two felony counts of stealing by deceit money owned by knappco count charged petitioner with issuing an unwarranted check in the amount of dollar_figure payable to orad and count charged petitioner with issuing an unwarranted check in the amount of dollar_figure payable to cena on date petitioner pled guilty to both felony counts of stealing by deceit from knappco petitioner testified that she owned three vehicles during a ford mustang a chevrolet pickup truck truck and a ford mustang petitioner further testified that the mustang and the truck were used partially for business use and partially for personal_use while the mustang was used exclusively for personal_use the truck was purchased by petitioner in may of petitioner purchased the truck for dollar_figure paying with two separate checks drawn on the orad account the mustang was purchased by petitioner on date with a down payment in the amount of dollar_figure paid with a check drawn on the orad account during petitioner sold her mustang issue unreported schedule c income opinion respondent determined that all of the income derived by orad should be included in petitioner's return petitioner asserts that orad was a partnership thus only one-half of the income from orad is taxable to her as a general_rule the commissioner's determinations are afforded a presumption of correctness and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 a partnership is broadly defined as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on sec_7701 sec_1_761-1 income_tax regs generally a partnership exists when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 the existence of the requisite purpose is a question of fact that turns on the parties' intent 337_us_733 moreover while the existence or nonexistence of a partnership under common_law or state law may be relevant federal_law controls classification for federal tax purposes 499_f2d_1186 2d cir affg grober v commissioner tcmemo_1972_240 42_tc_1067 sec_1_761-1 income_tax regs there are several factors to be weighed in determining whether a partnership exists none of which alone is determinative alhouse v commissioner tcmemo_1991_652 affd sub nom 12_f3d_166 9th cir the test is whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise commissioner v culbertson supra pincite fn ref omitted petitioner argues that she and daro operated orad as a partnership petitioner notes that she and daro each signed the signature card for the orad account and that they each signed a partnership_agreement furthermore petitioner notes that orad is daro's name spelled backwards although a partnership certificate was signed by both petitioner and daro the terms of the agreement relate exclusively to the orad joint checking account the agreement is a one-page document that addresses the relationship of petitioner daro and the bank relative to the joint checking account the document does not address the signatories' business relationship if any accordingly we find that this agreement alone does not demonstrate petitioner's and daro's intent to carry on a business as partners in addition such an intent was specifically denied by daro daro testified that she was not a partner in orad that she had nothing to do with orad and that petitioner operated orad exclusively this testimony is supported by the record since every check drawn on the orad account was endorsed by petitioner thus it appears that petitioner had exclusive control_over orad's income petitioner argues that both she and daro received distributions from orad indicating a partnership relationship specifically petitioner noted that a dollar_figure check drawn on the orad account was made out to daro respondent argues that this payment to daro was merely a reimbursement of one half of the dollar_figure contributed to orad by cena daro corroborated respondent's argument noting that cena contributed dollar_figure to orad so orad could open a bank account and that the dollar_figure payment she received from orad was repayment of her 50-percent share of the cena contribution since the parties agree that petitioner and daro were partners in cena and cena did contribute dollar_figure to orad we find that orad's payment to daro was a mere reimbursement not a partnership_distribution in addition we find that this transaction supports respondent's position that petitioner and daro were not co-proprietors of orad since daro never made a capital_contribution to orad petitioner's own testimony also indicates the lack of a co- proprietor relationship petitioner testified that she controlled the orad account and that she got the orad money based on the foregoing we find that petitioner has failed to carry her burden of establishing that orad was a partnership for the year at issue accordingly we sustain respondent's determination issue schedule c deductions respondent determined that petitioner was not entitled to deduct a number of claimed schedule c expenses petitioner asserts that such expenses are allowable although we sustain respondent's determination that orad was not a partnership we find that petitioner had dollar_figure of unreported schedule c gross_receipts from orad not dollar_figure as alleged by respondent the dollar_figure represents one half of orad's gross_receipts dollar_figure petitioner already included the remaining dollar_figure in her federal_income_tax return a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to claimed deductions rule a 292_us_435 welch v helvering supra pincite this includes the burden of substantiating the amount and purpose of the item claimed sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs however if certain claimed deductions are not adequately substantiated we are permitted to estimate them provided we are convinced from the record that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 a bank service charges respondent determined that petitioner was not entitled to a deduction for bank service charges petitioner asserts that such a deduction is allowable during petitioner had three bank accounts in her name a norbank account a lafayette county bank lafayette bank account and a blue springs bank account petitioner's account with norbank was separate from orad's norbank account petitioner had dollar_figure in bank service charges arising from her three individual accounts on her federal_income_tax return petitioner deducted the entire dollar_figure in bank charges in her notice_of_deficiency respondent disallowed this deduction petitioner argues that since she conducted her avon business through these three accounts the service charges are deductible however petitioner conceded that she also used the accounts for personal purposes petitioner did not attempt to quantify the personal_use versus the business use respondent conceded that petitioner was entitled to deduct dollar_figure of the dollar_figure in service charges apparently recognizing that the portion of the service charges attributable to the avon business was deductible petitioner has failed to substantiate that the remaining dollar_figure claimed was a deductible business_expense therefore we sustain respondent's determination b car and truck expenses petitioner claimed a deduction of dollar_figure for car and truck expenses on schedule c of her federal_income_tax return respondent determined that only dollar_figure of such amount was allowable petitioner asserts that the entire amount claimed is allowable when a taxpayer uses a vehicle for both business and personal purposes she must produce sufficient evidence by which this court can determine what portion of such expenses was for business purposes and what portion was for personal purposes 77_tc_1096 petitioner had three vehicles in she testified that she claimed deductions only for the expenses related to two of her vehicles the mustang and the truck according to petitioner she used both the mustang and the truck for business purposes and personal purposes respondent determined that petitioner would qualify for the standard_mileage_deduction and allowed such deduction for we believe that petitioner used the mustang in her avon business and the truck in the orad business however petitioner presented no evidence as to what portion of her claimed expenses was for business purposes and what portion was for personal purposes therefore we sustain respondent's determination with respect to this item see cobb v commissioner supra shelley v commissioner tcmemo_1994_432 cady v commissioner tcmemo_1990_474 c depreciation respondent determined that petitioner was not entitled to the depreciation deduction claimed on her federal_income_tax return petitioner asserts that such deduction is allowable sec_167 provides in part for a depreciation deduction with respect to property used in a trade_or_business depreciation allows the taxpayer to recover the cost of the property used in a trade_or_business or for the production_of_income 274_us_295 3_tc_381 affd 148_f2d_879 5th cir to substantiate entitlement to a depreciation deduction the taxpayer must show that the property was used in a trade_or_business or other profit- oriented activity in addition the taxpayer must establish the property's depreciable basis by showing the cost of the property its useful_life and the previously allowable_depreciation e g 28_tc_845 affd 267_f2d_39 6th cir in her federal_income_tax return petitioner claimed a depreciation deduction of dollar_figure petitioner computed the claimed deduction as follows chevrolet truck mark twain boat kaypro computer petitioner's home total dollar_figure big_number big_number big_number respondent disallowed this amount in full subsequently petitioner conceded that she was not entitled to deduct a depreciation expense in the amount of dollar_figure in connection with a mark twain boat since the boat was never used in a trade_or_business therefore the amount at issue is dollar_figure dollar_figure less dollar_figure which includes depreciation claimed on the truck the computer and petitioner's home in addition to claiming depreciation on the truck petitioner also claimed a deduction based on the applicable mileage rate respondent allowed a portion of such deduction see supra p a depreciation deduction is not allowed where a taxpayer claims a deduction based on a mileage rate 60_tc_503 alisobhani v commissioner tcmemo_1994_629 accordingly we sustain respondent's disallowance of petitioner's claimed depreciation arising from the truck in regard to the depreciation claimed on the computer respondent argued that petitioner did not substantiate her purchase of the computer to substantiate her entitlement to a depreciation deduction for the computer petitioner must establish among other things the computer's depreciable basis by showing the cost of the property delsanter v commissioner supra kerrigan v commissioner tcmemo_1995_483 greenway v commissioner tcmemo_1980_97 to demonstrate orad's cost_basis in the computer petitioner provided a purported bill of sale dated date the bill of sale shows that knappco purchased a computer from kansas city digital systems petitioner also provided a check made to the order of lafayette bank for dollar_figure which she claims to have used to purchase a cashier's check petitioner claims she then gave knappco the cashier's check in exchange for the computer finally petitioner produced a purported bill of sale from knappco to orad which indicates that knappco sold a kaypro computer to orad for dollar_figure this document was purportedly signed by k e haslow haslow respondent argues that the purported bill of sale from knappco to orad is not authentic to support this assertion respondent introduced a letter from haslow wherein haslow indicates that knappco did not sell a kaypro computer to petitioner furthermore respondent contends that the check payable to lafayette bank was in fact a principal payment for petitioner's mortgage on her house since the notation on the check reads for hwy which is the address of a house petitioner purchased in we find that petitioner has failed to substantiate her cost_basis in the kaypro computer the bill of sale from kansas city digital systems lists the purchaser as knappco not petitioner or orad and most importantly petitioner did not produce a copy of the cashier's check allegedly used to purchase the computer from knappco rather she testified that her attorney in her criminal case had a copy of such check since petitioner cannot establish that she purchased the kaypro computer we hold that she may not claim a deduction for its depreciation see delsanter v commissioner supra kerrigan v commissioner supra greenway v commissioner supra haslow was the vice president of administration for mercury metal products inc knappco was a division of mercury metal products inc in finally in regard to petitioner's claimed deduction for the depreciation of her home respondent argued that petitioner was claiming a double deduction for this depreciation it is well settled that the internal_revenue_code should not be interpreted to allow the equivalent of a double deduction 394_us_678 here petitioner claimed and respondent allowed a depreciation deduction arising from petitioner's home in the computation of her home_office expense petitioner is not allowed to claim a deduction twice therefore we affirm respondent's determination as to this issue d repair and maintenance_expenses respondent determined that petitioner was not entitled to claim a schedule c deduction for repairs and maintenance in the amount of dollar_figure petitioner claims that dollar_figure of the claimed deduction arises from a computer service_contract between orad and kansas city digital systems to substantiate payment for the service_contract petitioner presented the check discussed above made to the order of lafayette bank for dollar_figure petitioner claims she used this check to purchase both the computer and the service_contract also in support of the claimed deduction petitioner presented a service_contract petitioner did not present any evidence in regard to the remaining dollar_figure of her claimed deduction dollar_figure minus dollar_figure we find that petitioner has not substantiated her entitlement to her claimed repair and maintenance deduction the service_contract presented by petitioner is between kansas city digital systems and knappco not between kansas city digital systems and petitioner or orad furthermore as discussed above petitioner did not establish that the check payable to lafayette bank was used to purchase a cashier's check see discussion supra p since petitioner has failed to substantiate that she is entitled to any deduction for repairs and maintenance we sustain respondent's determination e supply expenses petitioner claimed a dollar_figure deduction for supplies on her federal_income_tax return respondent determined that dollar_figure of such amount was not allowable subsequently respondent allowed an additional deduction of dollar_figure thus respondent has allowed dollar_figure of the dollar_figure claimed by petitioner petitioner asserts that the remaining dollar_figure is allowable to substantiate her entitlement to dollar_figure of disallowed deductions petitioner presented a schedule and a number of canceled checks petitioner presented dollar_figure of checks to all american appliance but at trial she could not provide any explanation for the nature of such expenditures furthermore petitioner presented a receipt for dollar_figure for a red couch which she claimed was for her truck petitioner also presented a dollar_figure receipt for a camper top and running boards among other things for her truck in total the amounts paid to american appliance and the amounts paid for improvements to the truck equal the amount disallowed by respondent--dollar_figure petitioner has failed to prove that any of these disallowed amounts was a necessary expense for a business rather than personal purpose therefore petitioner failed to sustain her entitlement to a deduction for supplies in any amount greater than dollar_figure accordingly we sustain respondent's determination f travel and entertainment_expenses petitioner claimed a deduction of dollar_figure on her federal_income_tax return for travel and entertainment respondent determined that petitioner was not entitled to this deduction sec_274 requires that the taxpayer substantiate by adequate_records or by sufficient evidence corroborating her own statement expenses claimed for travel and entertainment by showing the amount of the expense the time and place of travel or entertainment the business_purpose of the travel or entertainment and the business relationship to the taxpayer of each person entertained these four elements must be established for each separate expenditure sec_1_274-5 income_tax regs petitioner presented a schedule showing the breakdown of the dollar_figure deduction claimed -- expenditures in the amount dollar_figure dollar_figure and dollar_figure in regard to the dollar_figure expenditure petitioner presented a cancelled check to lama tours international dated date a braniff airlines receipt dated date and testimony regarding the business_purpose of the trip however with regard to the two remaining checks petitioner could not recall the time and place of each trip nor could she remember the business_purpose for each trip we find that petitioner has adequately substantiated her entitlement to a dollar_figure travel and entertainment deduction as to the remainder of the amount claimed we sustain respondent's determination g utilities and telephone petitioner claimed a dollar_figure deduction for utilities and telephone on her federal_income_tax return respondent determined that such amount was not allowable subsequently respondent allowed dollar_figure of this amount the remaining dollar_figure is in dispute petitioner offered no evidence to show that she is entitled to any expense for utilities and telephone in an amount greater than dollar_figure since petitioner has failed to sustain her burden_of_proof we affirm respondent's determination h contract labor petitioner claimed a dollar_figure deduction for contract labor on her federal_income_tax return respondent determined that dollar_figure of such amount was not allowable subsequently respondent allowed an additional deduction of dollar_figure thus respondent concedes that dollar_figure of the claimed deduction is allowable in regard to the remaining dollar_figure at issue petitioner testified that she could not substantiate such amount accordingly we sustain respondent's determination i charitable expense petitioner claimed a charitable deduction of dollar_figure on schedule c of her federal_income_tax return which was disallowed subsequently respondent allowed petitioner a dollar_figure charitable deduction on schedule a petitioner asserts that the remaining dollar_figure is allowable petitioner offered no evidence to demonstrate her entitlement to a charitable deduction in excess of that allowed by respondent consequently we sustain respondent's determination issue employee_business_expense deductions petitioner claimed a dollar_figure employee_business_expense deduction on her federal_income_tax return which respondent disallowed since petitioner offered no evidence to substantiate the deduction she has failed to carry her burden_of_proof therefore we affirm respondent's determination issue capital_loss petitioner claimed a dollar_figure capital_loss in connection with the sale of her mustang automobile mustang respondent determined that this amount was not allowable petitioner asserts that the loss is allowable as a business loss in the alternative petitioner asserts that the loss is a casualty_loss since her incarceration by the state of missouri caused the loss sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however sec_165 limits the scope of this deduction for individuals individuals may take deductions only for losses which are incurred_in_a_trade_or_business losses_incurred in transactions entered into for profit and certain casualty and theft losses sec_165 and to demonstrate that a loss was incurred_in_a_trade_or_business or a transaction entered into for profit the taxpayer must show that the activity in question was undertaken with the primary intention and motivation of making a profit 66_tc_312 during trial petitioner conceded that the mustang was used only for personal_use except for this testimony petitioner presented no evidence indicating that the mustang was used in any activity which she engaged in for profit accordingly we find that petitioner may not claim a deduction for the loss she sustained on the sale of the mustang under either sec_165 or 254_f2d_794 8th cir affg tcmemo_1956_283 57_tc_245 a deduction is authorized with certain limitations for losses of property even though not connected with a trade_or_business or a transaction entered into for profit if the loss arises from fire storm shipwreck or other_casualty or from theft sec_165 here petitioner appears to argue that her incarceration was an other_casualty thus entitling her to the claimed deduction this court has generally adhered to the view that in construing the term other_casualty as used in sec_165 the rule_of ejusdem generis is applicable that is in order for the loss to be deductible the taxpayer must prove that the destructive event or happening was similar in nature to a fire storm or shipwreck newton v commissioner supra accordingly we have found that the term other_casualty covers losses arising from sudden unexpected forces exerted on property forces which abruptly change the property's form e g marx v commissioner tcmemo_1991_598 wold v commissioner tcmemo_1963_154 the sale of a car is not the type of casualty covered by sec_165 even if such sale is compelled by a person's imminent incarceration accordingly petitioner is not entitled to deduct her realized loss under sec_165 therefore we sustain respondent's determination as to this issue issue self-employment_tax respondent determined that petitioner had additional self- employment income subject_to tax under sec_1401 sec_1401 imposes taxes on the self-employment_income of every individual sec_1402 defines self-employment_income as the net_earnings_from_self-employment derived by an individual sec_1402 defines an individual's net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual reduced by income_tax deductions attributable to the trade_or_business petitioner bears the burden of proving that she is not liable for additional taxes imposed by sec_1401 rule a petitioner does not dispute that she had additional self- employment income during the year at issue therefore we affirm respondent's determination issue negligence respondent determined that petitioner was liable for the additions to tax for negligence under sec_6653 and sec_6653 provides for an addition_to_tax of percent of the underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition_to_tax of percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence or intentional disregard of rules or regulations negligence under sec_6653 is a 'lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ' 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo the taxpayer has the burden of proving that the commissioner's determination of the additions to tax under sec_6653 is erroneous rule a 58_tc_757 petitioner has not presented evidence to establish that she was not negligent or did not disregard rules or regulations accordingly we sustain respondent's determination issue substantial_understatement respondent determined that petitioner was liable for the addition_to_tax for substantial_understatement under sec_6661 sec_6661 imposes an addition_to_tax on a substantial_understatement_of_income_tax the section provides that if there is a substantial_understatement_of_income_tax there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement sec_6661 the taxpayer bears the burden of proving that the sec_6661 as originally enacted in set the amount of the addition pincite percent of the amount of any underpayment attributable to the substantial_understatement sec_8002 of the omnibus budget reconciliation act of publaw_99_509 100_stat_1874 amended sec_6661 to increase the amount of the addition to percent for additions assessed after date see 90_tc_498 since the addition will not be assessed until the court's decision is final the 25-percent rate applies kim v commissioner tcmemo_1991_288 commissioner's determination as to the addition_to_tax under sec_6661 is erroneous rule a an understatement is substantial where it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 an understatement is the difference between the amount required to be shown on the return and the amount actually shown on the return sec_6661 92_tc_501 91_tc_88 the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for the taxpayer's treatment of the items in issue or if relevant facts relating to the tax treatment of those items were disclosed on the return sec_6661 and ii petitioner has not argued that either exception applies here nor has she presented any evidence which would invoke either exception accordingly petitioner has failed to sustain her burden_of_proof therefore if the recomputed deficiency under rule satisfies the statutory_percentage or amount petitioner will be liable for that addition_to_tax finally petitioner asserts that her constitutional rights have been violated we see no need to catalog petitioner's contentions and painstakingly address them as they are without merit as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir to reflect the foregoing opinion and the concessions of the parties decision will be entered under rule
